*741MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ order denying petitioner’s fourth motion to reopen.
We have reviewed the record and petitioner’s filings in this court, including petitioner’s response to this court’s order to show cause.
Respondent’s motion for summary disposition is granted because petitioner’s fourth motion to reopen violated both the numerical and time limitations on motions to reopen. See 8 C.F.R. § 1003.2(c)(2). A party may file only one motion to reopen proceedings and that motion must be filed within 90 days after the date on which a final administrative decision was filed. Id. Therefore, this petition for review is denied. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard for summary disposition).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c), shall continue in effect until issuance of the mandate.
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.